DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 and 06/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 recite limitations which Examiner considers to be a combination of hardware and software that must be driven by a controller. Examiner suggests amending claims 1 and 12 to include some type of controller which governs the functions of the claimed hardware and software.
	Claim 3 recites the limitation “wherein the mode selector is configured to define a plurality of slope currents…” It is unclear how the mode selector performs this function without a point of reference for slope currents. Examiner suggests including limitations from paragraphs [0045-0046] of Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonkin et al (US 10,077,745).
Regarding claim 1, Tonkin discloses a heater control system, comprising: 
a heater driver (Fig. 3 #316 PWM driver) configured to control current to a heater (Fig. 3 #348 resistor); 
a current sensor (Fig. 3 #308 current monitor) configured to sense current supplied to the heater (Fig. 3 #348 resistor); 
a slope calculator (Fig. 3 #328 control circuit) configured to calculate a slope of the current (Fig. 8 #804 first current trace) supplied to the heater (Fig. 3 #348 resistor); 
and a mode selector (Fig. 3 #344 transceiver) configured to adjust current supplied to the heater by the heated driver based on the slope of the current (Col. 8 lines 39-45 ---"For example, the transceiver 344 may command the components of the air heater controller 204 to enter low-power states in response to having received no signals from the engine controller 216 for more than a predetermined period of time. The transceiver 344 may wait for a predetermined wake-up signal or packet before returning the air heater controller 204 to full-power mode.”).
	Regarding claim 8, Tonkin teaches the system as appears above (see the rejection of claim 1), and Tonkin teaches further comprising a timer (Fig. 3 # 332 timer circuit) configured to reset when the heater is turned on (Fig. 5 #404 reset timer), wherein the mode selector is configured to select a predetermined duty cycle for the heater after the timer reaches a predetermined period (Fig. 5 #408 command intake heater on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin et al (US 10,077,745) as applied to claim 1, in view of Kandler et al (US 2014/0253151).
Regarding claim 4, Tonkin teaches the system as appears above (see the rejection of claim 1), but does not teach further comprising a low pass filter arranged between the current sensor and the slope calculator.
Nonetheless, Kandler teaches a low pass filter (Fig. 6 #92 low-pass filter) arranged between the current sensor and the slope calculator.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tonkin by incorporating the low-pass filter as taught by Kandler for the purpose of filtering any high frequency noise produced by the sensor.
Regarding claim 11, Tonkin discloses the heater control system of claim 1 (See the rejection of claim 1); but does not disclose the heater; and a steering wheel including the heater.
Nonetheless, Kandler teaches the heater (Fig. 1 #3 heating layer); and a steering wheel (Fig. 1 #10 steering wheel rim) including the heater (Fig. 1 #3 heating layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tonkin by incorporating the steering wheel and heater as taught by Kandler for the purpose of controlling the temperature of a steering wheel.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin et al (US 10,077,745) as applied to claim 1, in view of Petrenko et al (US 2012/0234816).
Regarding claim 5, Tonkin teaches the system as appears above (see the rejection of claim 1), but does not teach wherein the mode selector is configured to receive a battery voltage value and adjust the current supplied to the heater based on the battery voltage value.
Nonetheless, Petrenko teaches wherein the mode selector (Fig. 3A #303 controller-timer) is configured to receive a battery voltage value and adjust the current supplied to the heater based on the battery voltage value ([0056] lines 10-18 ---" For these reasons, in a particular alternative embodiment sensors 305 include a voltage sensor for monitoring either battery voltage or heater voltage, and the controller-timer 303 adjusts or refines the initial deicing pulse duration into a final deicing pulse duration by performing calculations that include compensation for actual battery voltage--providing longer final deicing pulse durations at low battery voltage than at high battery voltage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tonkin by incorporating the function of the mode selector as taught by Petrenko for the purpose of maximizing the voltage applied to the heater.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonkin et al (US 10,077,745), in view of Rappl et al (US 2019/0031060).
Regarding claim 10, Tonkin discloses the heater control system of claim 1 (See the rejection of claim 1); but does not disclose the heater; and a seat including the heater.
Nonetheless, Rappl teaches the heater (Fig. 1 #16 temperature control device); and a seat (Fig. 1 #50 vehicle seat) including the heater (Fig. 1 #16 temperature control device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tonkin by incorporating the seat and heater as taught by Rappl for the purpose of controlling the temperature of a vehicle seat.
Allowable Subject Matter
Claim 2-3, 6-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art does not disclose, teach, or suggest a mode selector configured to adjust the duty cycle of the heater based on the slope of the current.
The closest prior art would be Tonkin et al (US 10,077,745). Tonkin teaches a mode selector. However, Tonkin does not teach a mode selector configured to adjust the duty cycle of the heater based on the slope of the current. 

Claims 12-18 are allowed.
 The cited prior art does not disclose, teach or suggest all of the limitations of claim 12, particularly a temperature estimator configured to estimate a temperature of a heated surface based on the slope of the current.
The closest prior art would be Tonkin et al (US10,077,745). Tonkin teaches all of the limitations of claim 12 except for a temperature estimator configured to estimate a temperature of a heated surface based on the slope of the current. Tonkin teaches temperature directly measured by a thermistor, which is different from estimating temperature based on the slope of the current flowing through the heater.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761